Citation Nr: 1340060	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  06-37 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating greater than 30 percent disabling for furunculosis and folliculitis of the pelvic area and upper posterior thighs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2012, the Board denied entitlement to an initial rating in excess of 30 percent for the Veteran's furunculosis and folliculitis.  The Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims.  In October 2012, the Court remanded the matter back to the Board for compliance with a Joint Motion for Remand.

In January 2013, the Board obtained an opinion from the Veterans Health Administration (VHA).  The Board then remanded the matter again in April 2013 to obtain an additional opinion.

The Board notes that the issue of entitlement to TDIU was remanded to the RO by the Board in its February 2012 decision, and has not yet been returned to the Board for further appellate consideration.  Accordingly, the Board will not address it at this time. 

Additional evidence was associated with the file and not considered by the September 2013 supplemental statement of the case.  Nevertheless, the Veteran subsequently submitted a waiver of AOJ consideration of evidence submitted at a later time and waived his right to have his case sent back to the AOJ for consideration.  38 C.F.R. § 20.1304. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's current skin disability, furunculosis and folliculitis, is manifested by pain, itching, and lesions, but did not require the use of systemic corticosteroids or immunosuppressive drugs, was not shown to affect more than 40 percent of the entire body or more than 40 percent of exposed areas.

2.  The predominant disability of the Veteran's furunculosis and folliculitis is the active lesion eruptions affecting the skin.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent for a skin disability, furunculosis and folliculitis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2005 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased evaluation, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. An April 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in September 2013.

In any event, the Veteran is challenging the initial evaluation assigned following the
grant of service connection for furunculosis and folliculitis of the pelvic area and
upper posterior thighs.  In Dingess, the United States Court of Appeals for Veterans
Claims (Court) held that in cases in which service connection has been granted and
an initial disability rating and effective date have been assigned the typical service
connection claim has been more than substantiated, it has been proven, thereby
rendering section 5103(a) notice no longer required because the purpose that the
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see
also Dunlap v Nicholson, 21 Vet App 112 (2007) (section 5103(a) notice is no
longer required after service connection is awarded); Hartman v Nicholson,
483 F.3d 1311 (Fed. Cir. 2007).  Thus, the duty to notify with regard to the initial
rating claim has been satisfied

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination reports, post-service VA outpatient treatment records, lay statements, and photographs.  The Board also obtained an opinion from the Veterans Health Administration (VHA).

The Board notes that actions requested in the prior remand have been undertaken.  In September 2013, a VA opinion was obtained.  The Veteran's representative has not argued that the September 2013 opinion is insufficient.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating

The Veteran is seeking an evaluation in excess of 30 percent for furunculosis and folliculitis of the pelvic area and upper posterior thighs.

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's skin disability, furunculosis and folliculitis, has been rated at 30 percent disabling since February 17, 2005.  The Veteran, however, asserts that his symptoms have warranted a rating higher than 30 percent.

The Veteran's service-connected skin disability, furunculosis and folliculitis of 
the pelvic area and upper posterior thighs is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806 (dermatitis or eczema).  "Folliculitis" is "inflammation of a follicle or follicles, usually referring to a hair follicle."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 735 (31st ed. 2007).  "Furunculosis" 
is the simultaneous occurrence of a number of "furuncles" defined as "painful nodule[s] formed in the skin by circumscribed inflammation." Id. at 762.

A 30 percent rating is assigned for dermatitis or eczema affecting between 20 and 40 percent of the entire body or exposed areas of the body or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned under Diagnostic Code 7806 for dermatitis or eczema affecting more than 40 percent of the entire body or the exposed areas of the body or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Diagnostic Code 7806 also provides for alternate rating on the basis of disfigurement of the head, face, or neck under Diagnostic Code 7800, or scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Stated another way, the Veteran's skin disability may be rated under Diagnostic Codes 7800-7805 if the rating criteria under those codes warrant a higher rating than a rating using the schedular criteria of Diagnostic Code 7806. 

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  However, the new regulation indicates that these revised provisions are applicable only to claims received on or after October 23, 2008. Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim will be considered under the criteria effective as of the date of his claim in April 2005.

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  Id.

Under Diagnostic Code 7801 scars, other than on the head, face, or neck, that are deep or that cause limited motion are assigned a 40 percent evaluation for an area or areas exceeding 144 square inches and a 30 percent evaluation for an area or areas exceeding 72 square inches.  Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id.  A deep scar is one associated with underlying soft tissue damage.  Note (2).

Under Diagnostic Code 7802 scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent evaluation for an area or areas of 144 square inches or greater.  A ten percent rating is the highest rating available under Diagnostic Code 7802.  Scars that are in widely separated areas are separately rated and combined in accordance with § 4.25.  Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Note (2).

Under Diagnostic Code 7803 superficial and unstable scars are assigned a 10 percent evaluation.  A ten percent rating is the highest rating available under Diagnostic Code 7893.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (1).  A superficial scar is one not associated with underlying soft tissue damage. Note (2).

Under Diagnostic Code 7804 scars that are superficial and painful on examination are assigned 10 percent evaluation.  A ten percent rating is the highest rating available under Diagnostic Code 7804.  A superficial scar as one not associated with underlying soft tissue damage.  Note (1). 

Other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).

Following a careful review of the record, the Board finds that a rating in excess of 30 percent for furunculosis and folliculitis is not warranted.  

The Veteran was first afforded a VA skin examination in January 2006.  The Veteran at that time reported furuncles that get tender and drain, spoiling clothing with bloody, pustular drainage.  He reported superficial residual scarring, without underlying indurations, breakdown of the skin, or dysfunction.  He also reported widespread itchy rash, which was treated with hydrocortisone cream.  Sensitivity to the sun, described by the examiner as urticaria, was also reported at this time.  The examiner noted that the reports of generalized dry skin and urticaria were not suggested to be related to service, but that the furunculosis and folliculitis was noted in service and continued in a chronic state since.  The furunculosis was reported to involve 0 percent of exposed skin, but 25 percent of total skin.

The Veteran was again examined in September 2006.  At that time, he reported symptoms of pain and pruritus, and confirmed that he was currently using no medication.  Physical examination revealed several 1 cm x 1 cm areas across his lower back extending around his abdomen, groin, thighs and buttock region.  Some areas were noted as healed, others active areas of healing with scab formation.  The scarring was again noted as nontender, nonadherent, smooth, stable, and without ulceration.  The examiner reported that 0 percent of exposed skin but 17 percent of total skin, was involved

The next examination was in April 2007.  At that time, the Veteran largely described a skin condition involving sensitivity to sunlight, but also reported the continuing furunculosis on his buttocks.  Physical examination revealed several scars from the furunculosis, but no active boils.  Photographs of a flare up were brought to the examiner, and associated with the claims folder.  They show, according to the VA examiner, widespread urticarial-type rash on his trunk and extremities.  The examiner, however, also reported that the long-term problem of furunculosis that the Veteran experiences on his buttocks and groin area is a separate problem from the photodermatitis shown on the rest of his body.  The Board again notes that it is only furunculosis that was deemed a service-connected condition.  While the Board will not limit its assessment of the claim to only one body part, it will limit the assessment to the specific disability deemed service connected.  The April 2007 VA examiner did not make a finding as to the percentage of the body affected by furunculosis alone.

May 2007 VA outpatient dermatology notes do show treatment, although it is related to an episode following sun exposure.  The chronic folliculitis of his gluteal area and posterior thighs was simply noted in the history.  In an August 2009 note, the Veteran sought treatment for a worsening "fungus."  Follow-up physical examination confirmed scattered eruptions over the trunk, some healed, some scarred, but with no secretions or pus.  A two-month treatment course of antibiotics and empirical treatment with fluconazole was proposed.

The Veteran was afforded another VA examination in October 2010.  At that time, the Veteran reported on his years of treatment as including various oral agents and topical therapy, without good results.  He reported that he was not taking any specific therapy for the condition at the time of examination.  Physical examination in October 2010 revealed circumscribed folliculitis over 5 percent of his head, predominantly around the hairline.  There were no lesions on his neck or back, but similar outbreak over 5 percent of the anterior chest and 10 percent of the anterior abdominal wall leading to the groin area.  The examiner approximated 10 percent of the upper extremities as also involved, and 15 percent of the legs.  The examiner summarized this as 3 percent of exposed area and 9.5 percent of the total area of the skin as involved.  

Because the total percentage of affected area decreased from prior examinations, the RO/AMC sought clarification as to the possible reason for this.  The examiner issued an addendum in November 2011, which confirmed that the conditions have decreased in size due to medical treatment and from some involution of the processes.

December 2011 and December 2012 outpatient records note various lesions on the face, forehead, and scalp area.

In January 2013, the Board sought an opinion from a Veterans Health Administration (VHA) physician regarding the nature of the Veteran's treatment for his furunculosis and folliculitis.  In the opinion received, the physician noted that the record did 
not include pharmacy records to determine the frequency and duration of the doxycycline prescription.  The physician noted the medication was prescribed with refills but that it was unknown whether those refills had actually been filled.  As the opinion appeared to focus on the efficacy of the treatment, rather than fully responding to the questions presented, the Board sought another opinion.

In June 2013, a VA medical opinion was obtained to address the nature of the doxycycline used to treat the Veteran's skin disability.  The examiner noted that doxycycline is systemic.  As the Veteran is taking an oral capsule, it is considered a systemic form of treatment because it would get in the Veteran's bloodstream and be carried to specific areas of the skin that would be harboring infection and help with combating the infected areas of skin involved.  The examiner further noted that the doxycycline would not be considered a corticosteroid or immunosuppressive type of drug, but rather is actually an antibiotic used to combat bacterial infections.  The examiner noted that it does not suppress the immune system in general and is being used to combat a certain kind of bacteria that would ultimately live on the skin and potentially consistently infect the Veteran and cause the recurrent folliculitis/furunculosis.

Thereafter, VA pharmacy records dating from January 2007 (when the Veteran first presented for VA treatment) were associated with the claims file.  They show that doxycycline was prescribed in May 2007 and August 2007 with four and eight refills, respectively; prescribed in August 2009 with one refill; and from October 2011 was prescribed with a year's worth of refills.  The records further show that from May 2012 to February 2013, the Veteran generally refilled his prescription every couple of months.  Thereafter, it appears he refilled the prescription monthly.

In September 2013, the Veteran was afforded another VA examination.  The examiner noted that the Veteran's skin condition did not involve systemic manifestations.  Physical examination revealed folliculitis of the buttock, leg, and chest.  On the examination report, the examiner checked off the boxes indicating involvement of 20 percent to 40 percent of total body area and 0 percent of exposed area.  The Veteran was also evaluated for scarring.  The examiner noted residual scars affecting the head, face, or neck, as well as on the trunk or extremities.  Regarding scars of the trunk and extremities, the scars were not painful, nor were they unstable or with frequent loss of covering of the skin.  Physical examination revealed scars throughout the legs, buttocks, anterior trunk, and posterior trunk, too many to count and each measuring .5 centimeter.  The examiner described the scars as linear and measuring a total of 30 centimeters on the left lower extremity, 30 centimeters on the anterior trunk, and 22 centimeters on the posterior trunk.  No superficial or deep non-linear scars were found.  Regarding scars of the head, face, or neck, the examiner noted a scar on the left facial check measuring 2 centimeters by 2 centimeters, and a scar on the forehead measuring 1 centimeter by 1 centimeter.  The scars were noted to be adherent to underlying tissue.  However, there was no abnormal pigmentation or texture of the head, face, or neck; gross distortion or asymmetry of facial features; or visible or palpable tissue loss.  The examiner further noted that the scars did not result in limitation of function, nor were there any other pertinent findings.  The examiner found no impact of the facial scars on the Veteran's ability to work.

Based on the foregoing, a rating in excess of 30 percent is not warranted.  To warrant a higher 60 percent evaluation under Diagnostic Code 7806, the evidence must show that the Veteran's furunculosis and folliculitis covered more than 40 percent of the entire body or 40 percent of exposed areas.  However, VA examinations in January 2006, September 2006, and October 2010 revealed, at worst, involvement of 25 percent of total skin area, and the most recent VA examination in September 2013 revealed involvement between 20 percent and 40 percent of total skin area and no involvement of exposed area.  Thus, the total or exposed area of the skin affected does not more nearly approximate an involved area of 40 percent or more. 

With regard to an increased evaluation based on use of systemic therapy such as corticosteroids or other immunosuppressive drugs, the record shows that the Veteran has been prescribed doxycycline orally for his skin condition since May 2007, and was also treated with hydrocortisone cream and fluconazole for short periods of time.  Given that the fluconazole and hydrocortisone were only prescribed for a period of two months, the criteria are not met for constant or near constant use of systemic therapy with corticosteroids or immunosuppressive drugs.  Moreover, while the use of doxycycline in the record could possibly be characterized as constant or near constant for periods on appeal and, while it has been confirmed as systemic therapy by the June 2013 VA examiner, there is no indication from the record that it is a corticosteroid or other immunosuppressive drug.  On the contrary, the June 2013 VA examiner specifically noted that doxycycline is not a corticosteroid or immunosuppressive drug, but rather an antibiotic. 

Only systemic therapy such as a corticosteroid or immunosuppressive drug is contemplated by Diagnostic Code 7806.  38 C.F.R. § 4.118.  If the Diagnostic Code was intended to cover all systemic therapies, it would not include the qualifier "such as corticosteroids or other immunosuppressive drugs..."  Id.  Interpreting Diagnostic Code 7806 to include any systemic therapy would abrogate the qualifying language in the regulation.  "The VA statutory and regulatory scheme 'should be construed so that effect is given to all its provisions, so that no part will be inoperative or superfluous, void or insignificant, and so that one section will not destroy another unless the provision is the result of obvious mistake or error."  Roper v. Nicholson, 20 Vet. App. 173, 178 (2006).  Therefore, as oral doxycycline is not a type of corticosteroid or immunosuppressive drug, a higher evaluation based on the constant use of such is not warranted under Diagnostic Code 7806.  See 38 C.F.R. 
§ 4.118. 

The Board has also considered whether a higher rating is warranted for any period under diagnostic codes pertaining to scarring.  As noted above, Diagnostic Code 7806 allows the furunculosis and folliculitis disability to be rated under Diagnostic Codes 7800-7805 if the criteria for disfigurement and scars are the predominate disability.  Here, the Board finds that the predominant disability is eruptions of active lesions.  Nevertheless, as scarring has been found on examination, the Board has considered the Veteran's claim under the applicable diagnostic codes pertaining to scars but finds a rating in excess of 30 percent is not warranted.

Diagnostic Code 7800 can provide a higher 50 percent rating but only if the Veteran has scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or four or five characteristics of disfigurement.  The September 2013 VA examiner specifically found that the Veteran's facial scars did not involve gross distortion or asymmetry of facial features, or visible or palpable tissue loss.  Moreover, while the scars were found to be adherent to underlying tissue and measured at least one-quarter inch wide at their widest part, neither scar nor the combination of scars measured 5 or more inches in length.  Even further, the scars neither individually nor combined cover an area exceeding six square inches, and therefore, four other characteristics of disfigurement, which are based on affected areas in excess of six square inches, are not met.  Thus, as five of eight characteristics of disfigurement are not met, Diagnostic Code 7800 cannot serve as a basis for a higher rating based on four or five characteristics of disfigurement.  Therefore, the Veteran is not entitled to a higher rating under Diagnostic Code 7800.  

Diagnostic Code 7801 can provide a higher rating but only if the Veteran has scars not of the head, face, or neck that are deep, and cause limited motion, which the Veteran does not have.  Here, the Veteran's scars affecting his extremities and trunk have not been found to be deep.  On the contrary, they were noted to be superficial by VA examiners in January 2006 and September 2006, and the September 2013 expressly noted that there were no deep and non-linear scars on examination.  Additionally, the September 2006 VA examiner expressly noted that there was no limitation of motion caused by scars.  Diagnostic Codes 7802, 7803 and 7804 do not allow a higher rating for the Veteran's disability and in any event, his lesions have not been shown to cover an area or areas of 144 square inches (929 sq. cm.) or greater.  There also is no evidence that the lesions are causing symptoms which would allow a rating under a Diagnostic Code other than the ones discussed.  The October 2010 VA examiner noted no specific constitutional or systemic complaints, and the September 2013 VA examiner specifically noted no limitation of function or other complications.  Therefore, Diagnostic Code 7805 does not apply to the Veteran's claim.

The Board has considered the Veteran's lay statements.  However, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his service-connected furunculosis and folliculitis.  Such competent evidence concerning the nature and extent of the Veteran's furunculosis and folliculitis disability have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated, including whether any abnormality has resulted from the furunculosis and folliculitis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of that already assigned during the course of the appeal. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his furunculosis and folliculitis.  While the Veteran has reported some pain, itching, and oozing, such symptoms are manifestations of active skin disease and are contemplated by the rating schedule.  Moreover, the rating schedule permits evaluating based on scarring instead if that represents the predominant disability picture.  Thus, his disability picture is contemplated by the rating schedule.  In any event, the record does not show that symptoms associated with the Veteran's service-connected furunculosis and folliculitis have resulted in frequent, or indeed, any hospitalizations.  Moreover, while the Veteran has reported some time lost from work for this condition, his current 30 percent disability rating contemplates some degree of impairment in earning capacity.  Moreover, the October 2010 VA examiner highlighted the fact that the Veteran is retired, and the September 2013 VA examiner found no functional impact of the Veteran's scarring on his ability to work.  To the extent that the Veteran alleges he is unemployable due to his service-connected folliculitis and furunculosis, TDIU is currently on appeal at the RO.  Moreover, the examination results indicate that the Veteran does not have systemic or constitutional symptoms associated with his furunculosis and folliculitis.  In sum, the Board finds that his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, since the preponderance of the evidence is against the claim for a higher rating for the Veteran's furunculosis and folliculitis of the pelvic area and posterior thighs, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for the service-connected furunculosis and folliculitis is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


